DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 27a/27b as described in the specification on page 7, lines 9-10.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shim (PGPub 20130206183).
Shim teaches a hair brush (10) with an elongate profile defining a first longitudinal axis.  The hair brush has a handle portion (16) in the form of a stick with a proximal and distal end.  There is a utility portion (12) extending from the distal end of the handle portion for engaging the hair and scalp of the user.  The utility portion includes a first floating finger (424) and a second floating finger (423) forking off from the distal end of the handle.  Both the first and second floating finger are provided with brushing members (14) but independently and flexibly movable in and direction transverse to the longitudinal axis such that the first and second floating members can separately adjust in position in response to different areas of the hair or scalp of the user, different hair configurations, or head shapes of different users.
With regards to claim 2, the first floating finger has an elongate profile extending from the distal end of the handle portion to a distal end of the hair brush.  
With regards to claim 3, the second floating finger has an overall elongate profile extending from the distal end of the handle portion to the distal end of the hair brush and an internal structure resembling a zigzagging path across a transverse plane of the hair brush (figure 6).

With regards to claim 5, in addition to the first and second floating fingers, there is further a fourth floating finger (422).
With regards to claim 6, the first, third and fourth floating fingers define respective longitudinal axes which are not parallel with each other or with the first longitudinal axis (figure 6-9 show non parallel axes when force is applied).
With regards to claim 7, partly due to differences in axial configuration of the floating fingers, the brushing members extending from the floating fingers are configured to be able to reach different depths of hair configurations of a user during a hair styling exercise (when force is applied the fingers move apart depending on the hair configuration of the user).
With regards to claim 10, the floating fingers are different lengths (figure 6 shows that the linear lengths of the fingers are different).
With regards to claim 11, the brushing members include bristles (14).
With regards to claim 12, the bristles have the same length.
With regards to claim 14, the first and second floating fingers define different planes that do not coincide with each other (figure 6-9 show the different planes when force is applied).
With regards to claim 15, the outwardly facing sides of the first and second fingers define respective surfaces, which do not lie on or share a same plane (figure 6-9 show the face surfaces, when force is applied).
With regards to claim 16, Shim teaches a hair brush (10) with an elongate profile defining a first longitudinal axis.  The hair brush has a handle portion (16) in the form of a stick with a proximal and distal end.  There is a utility portion (12) extending from the distal end of the handle portion for engaging the hair and scalp of the user.  The utility portion includes a first floating finger (424) and a 
With regards to claim 17, both the first and second floating finger are provided with brushing members (14) but independently and flexibly movable in any direction transverse to the first longitudinal axis such that the first and second floating members can separately adjust in position in response to different areas of the hair or scalp of a user, different hair configurations or head shapes of different users (figures 6-9).
With regards to claim 18, the first floating finger has an elongate profile extending from the distal end of the handle portion to a distal end of the hair brush.  A second floating finger has an overall elongate profile extending from the distal end of the handle portion to the distal end of the hair brush and an internal structure resembling a zig zag path across a transverse plane of the hair brush (figure 6).  The hair brush further comprises a third floating finger (421) with an elongate profile extending from the second floating finger and in addition to the first and second fingers, there is at least a fourth floating finger (422).
With regards to claim 19, the first, second, third and fourth floating fingers define respective longitudinal axes which are not parallel with each other (figure 6-9).
With regards to claim 20, partly due to differences in axial configuration of the floating fingers, the brushing members are configured to be able to reach different depths of hair configurations of a user during a hair styling exercise (when force is applied the fingers move apart depending on the hair configuration of the user).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (‘183) in view of Song (KR 10-1254672).
Shim teaches all the essential elements of the claimed invention however fails to teach eight floating fingers that are fanned from the distal end of the brush.  Song teaches a hairbrush with 8 floating fingers that are fanned.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shim so that there are 8 floating fingers as taught by Song to allow for better flexibility and deflection when brushing a user’s hair and will help adjust to the various surfaces of the users head.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (‘183) in view of Vrtaric (USPN 6308717).
Shim teaches all the essential elements of the claimed invention however fails to teach that the bristles have different lengths.  Vrtaric teaches a brush with bristles having different lengths (58, 74).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristles of Shim so that they are different lengths as taught by Vrtaric to allow for better brushing of all types of hair textures, thicknesses or volumes.  
						Relevant Art
	Park (D750896), Rennette (D739660) and Kleinsorgen (USPN 825910) are all relevant hairbrushes with several fingers that allow for flexing based on a user’s hair/head type.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHAY KARLS/Primary Examiner, Art Unit 3723